per curiam:
El 18 de junio de 2004 la Oficina de Inspec-ción de Notarías presentó ante este Tribunal un informe sobre el estado de la notáría del Ledo. Walter Colón Rivera. Tras varios trámites para subsanar las deficiencias seña-ladas, el 24 de mayo de 2005 la oficina sometió una Moción en Cumplimiento de Orden en Torno a la Comparecencia del Ledo. Colón Rivera, de 23 de julio de 2004, en la cual éste se expresó sobre las deficiencias señaladas e informó de las gestiones realizadas para corregirlas. El licenciado Colón Rivera compareció nuevamente el 5 de junio de 2005. Esta vez compareció representado por abogado.
La Oficina de Inspección de Notarías señala que de las cuatro deficiencias que el licenciado Colón Rivera no ha logrado subsanar, dos son insubsanables. Respecto a otra, *150discrepa del criterio del licenciado Colón Rivera, quien opina que no se configura defecto alguno.
La consideración del expediente y las alegaciones de la Oficina, junto a las comparecencias del Ledo. Walter Colón Rivera, nos llevan a ordenar su suspensión de la práctica notarial por un término de tres meses. Decretamos esta medida de carácter temporero movidos por el convenci-miento de que no hubo en el ánimo del notario intención de subvertir su función y que, según explica en su última com-parecencia, “en el proceso aprendió y aclaró todas sus du-das sobre la conducta a seguir y ... reorientó su práctica ... hasta el punto de que sus protocolos posteriores al año en que surgieron los problemas, han cumplido bien y fiel-mente con las normas notariales y han sido debidamente aprobados por la Oficina de Inspección de Notarías”. Com-parecencia del querellado, reaccionando al informe final de la Oficina de Inspección de Notarías, págs. 1-2.
i — i
La Ley Notarial de Puerto Rico (Ley Notarial), Ley Núm. 75 de 2 de julio de 1987 (4 L.P.R.A. sec. 2001 et seq.), le impone al notario una función dual. Por un lado, sirve como agente instrumental del documento notarial; por el otro, es un profesional del Derecho con el deber de asesorar y aconsejar legalmente a los otorgantes. In re Colón Ramery, 133 D.P.R. 555 (1993).
El abogado notario representa la fe pública. Es el testigo por excelencia que da forma al convenio entre las partes. Como tal, tiene el deber afirmativo de dar fe ex-presa “de su conocimiento personal de los otorgantes o, en su defecto, de haberse asegurado de su identidad” por los medios establecidos en la ley. Además, deberá dar fe de la capacidad legal de los comparecientes para otorgar el acto o contrato de que se trate. Art. 15 de la Ley Notarial, 4 L.P.R.A. sec. 2033(e).
Como parte de su función, el notario tiene el deber *151de asesorar y advertir sobre los aspectos legales del instru-mento que ante él se otorga y que autoriza. El notario no es un simple observador de un negocio que se otorga ante él. Su función no se limita a cerciorarse de la identidad de las partes y de la autenticidad de sus firmas. El notario os-tenta una función pública que “trasciende la de un autó-mata legalizador de firmas y penetra al campo de legalidad de la transacción que ante él se concreta”. In re Colón Ramery, supra.
La labor notarial debe ser ejercida con sumo esmero, cuidado y celo profesional, cumpliendo estrictamente con la Ley Notarial y con los cánones del Código de Ética Profesional. In re Pizarro Colón, 151 D.P.R. 94 (2000); In re Vera Vélez, 148 D.P.R. 1 (1999).
Dentro de estos parámetros normativos, examinemos lo sucedido en este caso.
r — i HH
De los informes que constan en autos se desprende que en la Escritura sobre Testamento Abierto de 3 de julio de 1997, el notario no dio fe de conocer al testador y no pudo corregir esta deficiencia, ya que al momento de la inspec-ción el testador ya había fallecido. En su más reciente com-parecencia, el notario explica que
... tal hecho no había producido daño alguno. Los herederos tramitaron la correspondiente declaratoria de herederos y se dividieron la única propiedad existente .... Dicho error no se ha vuelto a cometer y el notario tiene perfectamente clara la necesidad de hacer constar dicho conocimiento en los docu-mentos testamentarios. Comparecencia del querellado, reac-cionando al informe final de la Oficina de Inspección de Nota-rías, págs. 7-8.
Por otra parte, en la Escritura Núm. 45 sobre Compra-venta de 14 de noviembre de 2001 (folio 201), el compare-ciente Lalo José Martínez Cardona enajenó un bien inmue-ble perteneciente a los menores de edad José Martínez *152Rojas y José Enrique Martínez Rojas, por la suma de $30,000, sin obtener una autorización judicial previa. Tam-poco se justificó la capacidad representativa para compare-cer en nombre de los menores. En su comparecencia, el notario informó que gestionó y obtuvo en el caso Núm. BEX 2003-0032 una Resolución del Tribunal de Primera Instancia de 4 de marzo de 2004, que impartió su aproba-ción a la venta de los bienes y “ratific[ó] en todas sus par-tes” la Escritura Núm. 45 de 14 de noviembre de 2001. Indica que luego autorizó la Escritura Núm. 25 de 7 de julio de 2004, sobre Ratificación, en la cual comparecieron los padres de los menores para ratificar la transacción, anexándole a ésta la mencionada resolución.
El notario hace hincapié en que a la fecha de la escri-tura original, el menor de los jóvenes involucrados en esta situación “iniciaba estudios universitarios”. Además, in-forma que los menores, dos de ellos actualmente mayores de edad, y el menor de ellos de 20 años, “declararon en la vista de autorización judicial y fueron representados por una procuradora de menores. Así lo dice expresamente la Resolución del Juez Superior Rubén Darío Bonilla del 4 de marzo de 2004, ya enviada a la Directora de la Oficina de Inspección de Notarías (Directora de la Oficina) y a este Honorable Tribunal ...”. Comparecencia del querellado, re-accionando al informe final de la oficina de Inspección de Notarías, pág. 5. En la Resolución indicada se informa lo siguiente:
1) La residencia de los menores se vendió porque estaba de-teriorada y no habían recursos económicos para repararla.
2) El dinero producto de esta venta fue utilizado para la re-paración de otra residencia propiedad de los padres de los me-nores de edad, ubicada en la Calle Betances #10 en Coamo, Puerto Rico.
3) Mediante escritura de Donación #43 con fecha de 23 de septiembre de 2003 ante el notario Walter Colón Rivera, el Sr. Lalo José Martínez Cardona dona su parte ganancial de dicha residencia a sus hijos Lalo José Martínez Rojas, José Enrique Martínez Rojas e Irmaris Martínez Rojas.
4) Se presentó un documento de tasación de dicha residencia preparado por el tasador Humberto Martín Martínez, licencia *153#749, en la cual la propiedad donada tasa la cantidad de $55,000.00.
5) Los jóvenes Lalo José y José Enrique están de acuerdo que se le haya incluido a su hermana Irmaris en dicha donación.
6) Los solares en los que se encuentran ambas propiedades, tanto la vendida propiedad de los menores como la donada que pertenecía a Lalo José Martínez Cardona, pertenecen al Mu-nicipio de Coamo, por lo que no se vislumbran problemas ante el Registro. Comparecencia del querellado, reaccionando al in-forme final de la Oficina de Inspección de Notarías, págs. 5-6.
En su decisión, el Tribunal de Primera Instancia señala que
[p]onderada la prueba y contando con la aprobación y con-sentimiento de la [P]rocuradora de la [F]amilia[,] este Tribunal encuentra que la venta de la propiedad perteneciente a los menores de edad se hizo en el mejor bienestar de los mismos y en vista de que ellos no fueron afectados [,] imparte su aproba-ción y ratifica en todas sus partes la escritura de compraventa #45 del 14 de noviembre de 2001 ante el Notario Walter Colón Rivera. Resolución de 4 de marzo de 2004, pág. 2.
La Oficina de Inspección de Notarías (Oficina) sostiene que según nuestro ordenamiento y la jurisprudencia que lo interpreta, la escritura original otorgada en ausencia de autorización judicial es insubsanable. Por su parte, el no-tario argumenta que los casos citados por la Directora de la Oficina son distinguibles del de autos. Aduce que en el caso F. Zayas, S. en C. v. Torres, 51 D.P.R. 796 (1937), la inten-ción de defraudar a los menores era evidente, contrario a lo sucedido en el caso de los menores Martínez Rojas. Asi-mismo entiende que In re López Olmedo, 125 D.P.R. 265 (1990), por tratarse de una sentencia, no constituye prece-dente, como tampoco lo son las distintas opiniones concu-rrentes y disidentes allí emitidas, en las que se basa el Informe de la Oficina.
No tenemos que resolver esta controversia sobre la cual, según resalta una de las opiniones concurrentes en In re López Olmedo, supra, pág. 293, “no hay unanimidad de criterios en este Foro apelativo”, para resolver en torno a la conducta del notario al autorizar la escritura original de *154compraventa. Coincidimos con la Oficina en cuanto a que la compraventa de los bienes en este caso requería obtener una autorización judicial previa, para que el notario pu-diera autorizar el negocio. Al no hacerlo así, el notario in-cumplió con un precepto fundamental en el ejercicio de su función: “dar fe y autenticidad conforme a las leyes de los negocios jurídicos ... que ante él se realicen.” Art. 2 de la Ley Notarial, 4 L.P.R.A. sec. 2002. Véase In re Jiménez Brackel, 148 D.P.R. 287 (1999).(1)
H — 1 HH HH
Por último, la Oficina trajo a nuestra atención el asiento 1844 del Registro de Testimonios del notario, sobre jura-mentación de traspaso y título de vehículo de motor. En éste, el notario anota que Ángel Caraballo firma por José Burgos Avilés para traspasar el vehículo a Elizabeth Rosa Vélez. Aduce la Oficina que:
Desde el punto de vista notarial, es imprescindible, en este tipo de declaraciones juradas la comparecencia personal y el conocimiento de los firmantes. Por tal motivo, que alguien firme por quien aún figura como titular del vehículo sin que se haga constar la documentación que evidencie su capacidad re-sulta, a nuestro entender, contrario a la garantía de legitimi-dad y confianza pública que la intervención notarial brinda en tales casos. Tal garantía requiere “que los notarios observen escrupulosamente el mandato de ley sobre comparecencia y conocimiento de los otorgantes, particularmente en instancias *155de traspasos de licencias de vehículos de motor”. In re Florentino Machargo Barreras, Opinión Per Curiam del 16 de marzo de 2004. Estado de la Notaría del Ledo. Walter Colón Rivera Notario Número 10,878, pág. 11.
Aunque acepta que “este tipo de práctica de alguna ma-nera se salva en el Registro de Vehículos de Motor del De-partamento de Obras Públicas”, la Oficina insiste en que “en cuanto a la responsabilidad del notario y la mejor prác-tica notarial, no es suficiente dar fe del conocimiento personal de un firmante, sino también de la capacidad o ca-rácter en que firma”. Estado de la Notaría del Ledo. Walter Colón Rivera Notario Número 10,878, pág. 13.
Respecto a esto, el notario explica lo siguiente:
El señor Ángel Caraballo acostumbraba adquirir vehículos re-poseídos por instituciones bancarias, obtenía de las mismas los documentos necesarios de traspaso y luego vendía los mismos. En la fecha indicada, el propietario verdadero, que era Ángel Caraballo, suscribe un documento de traspaso de título a favor de Elizabeth Rosa Vélez. En la notificación con-tenida en el índice [NJotarial se hace constar que quien firma es el señor Ángel Caraballo, según obra en el anejo II de la Moción de la Hon. Directora. En la indicada comparecencia de la Hon. Directora, parece implicarse que el vendedor firmante no tenía autoridad para hacerlo. Esto es un error. Se trata de una práctica legal, común y corriente del tráfico de automóvi-les, toda vez que las entidades que embargan el vehículo no pagado no siempre pueden conseguir que los dueños anterio-res comparezcan para la firma del traspaso. El notario se ase-guró completamente de que el compareciente era el propietario real y estaba autorizado por el banco para realizar el traspaso. (Énfasis suplido.) Comparecencia del querellado, reaccionando al informe final de la Oficina de Inspección de Notarías, pág. 8.
Hemos constatado que en su primer informe, de 15 de junio de 2004, la Oficina reconoce que “Caraballo tenía au-torización escrita y era dueño para todos los efectos de esos vehículos, de acuerdo a declaraciones juradas en la que el propietario deudor le cedía sus derechos al banco y el banco mediante declaraciones juradas cedía sus derechos al señor Caraballo. En todos y cada uno de los testimonios se le requería esa documentación y entonces se procedía a fir-*156mar por el que aparecía en la licencia que ya no era el dueño”. (Énfasis suplido.) Estado de la Notaría del Ledo. Walter Colón Rivera Notario Número 10,878, pág. 4. Ade-más, en ese informe se establece, en una nota al calce, que “el notario acompañó copia de documentos acreditativos de la cesión de derechos al señor Caraballo”. (Énfasis suplido.) Íd., pág. 4 esc. 2.
Podemos estar de acuerdo en que el notario debió hacer constar lo anterior con mayor claridad en el documento notarizado y en la notificación mediante el índice, pero nos parece evidente que no hacerlo fue más bien un error de expresión y no un acto impropio o ilegal.
Considerado todo lo anterior, se dictará sentencia me-diante la cual se suspenderá al Ledo. Walter Colón Rivera del ejercicio de la notaría por el término de tres meses y hasta que otra cosa disponga este Tribunal. Se ordena a la Oficina del Alguacil que incaute su obra notarial para el trámite de rigor correspondiente por la Directora de la Ofi-cina de Inspección de Notarías.

Se dictará la sentencia correspondiente.

El Juez Asociado Señor Rebollo López no intervino.

(1) El Código Civil, en su Art. 1211 (31 L.P.R.A. sec. 3376), establece:
“Ninguno puede contratar a nombre de otro sin estar por éste debidamente autorizado o sin que tenga por la ley su representación legal.
“El contrato celebrado a nombre de otro por quien no tenga su autorización o representación legal será nulo, a no ser que lo ratifique la persona a cuyo nombre se otorgue antes de ser revocado por la otra parte contratante.”
El Art. 158 del Código Civil, 31 L.P.R.A. sec. 616, establece:
“El ejercicio de la patria potestad no autoriza a ninguno de los padres para enajenar o gravar bienes inmuebles de clase alguna, o muebles cuyo valor exceda de dos mil (2,000) dólares, pertenecientes al hijo, y que estén bajo la administración de ambos o de cualquiera de ellos, sin previa autorización de la Sala del Tribunal [de Primera Instancia] en que los bienes radiquen, previa comprobación de la necesidad o utilidad de la enajenación o del gravamen, y de acuerdo con lo dispuesto en la ley referente a procedimientos legales especiales.”